Citation Nr: 9935779	
Decision Date: 12/23/99    Archive Date: 12/30/99

DOCKET NO.  98-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a left 
ankle injury.

2.  Entitlement to service connection for residuals of a 
right ankle injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel



INTRODUCTION

The veteran served in the Army National Guard from January 
1960 to October 1961 with periods of active duty for 
training, and on active duty from October 1961 to August 
1962.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO).

In his August 1998 VA Form 9, the veteran requested that he 
be afforded a personal hearing.  A hearing notification 
letter dated October 1998 set a hearing before the RO for 
December 4, 1998.  A notation in the claims file indicates 
that the veteran did not appear for this hearing.  The 
veteran was then scheduled for a hearing before the Board on 
April 12, 1999.  The veteran thereafter submitted a statement 
that he withdrew his request for a hearing before the Board, 
but that he continued to desire a personal hearing before the 
RO.

Hearing notification letters reflect that the veteran was 
scheduled for hearings before the RO in August and October 
1999.  The veteran also failed to appear for these hearings.  
Given that no request for a postponement, showing of good 
cause for failure to appear, or proper request for a new 
hearing is of record, appellate review of the case may now 
proceed as though the request for a hearing is withdrawn.  
38 C.F.R. § 20.702(d) (1999).


FINDINGS OF FACT

1.  There is no competent medical evidence linking any 
residuals of a left ankle injury with the veteran's period of 
active service.

2.  There is no competent medical evidence linking any 
residuals of a right ankle injury with the veteran's period 
of active service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
residuals of a left ankle injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The claim of entitlement to service connection for 
residuals of a right ankle injury is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1999).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1999).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1999).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1999).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the veteran in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the veteran must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders manifested themselves to a degree of ten 
percent within one year of discharge from service.  See 
38 U.S.C.A. § 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1999); Traut v. Brown, 6 Vet. App. 495, 497 (1994); 
Goodsell v. Brown, 5 Vet. App. 36, 43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1999), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

The veteran contends that he fractured his right ankle during 
basic training.  He claims that the right ankle continues to 
be symptomatic, and he believes that this condition is due to 
his in-service injury.  The veteran's service and reserve 
medical records show that he incurred two sprains of the left 
ankle within a few days in March 1960.  Upon physical 
examination, the ankle was observed to be tender and swollen 
over the left lateral malleolus; however, x-ray findings were 
negative.  On the first occasion, he was proved an ace wrap 
and given crutches, and the second time, he was prescribed a 
short-leg walking cast for three weeks.  The veteran 
complained of continuing pain and swelling in April and May 
1960.  The examination in April noted pain on passive motion 
and palpation, but no limitation of motion or swelling.  In a 
June 1960 Army National Guard release from active duty for 
training examination, the veteran reported a history of ankle 
injury; however, the physical examination made no objective 
findings.

On November 7, 1961 active duty examination, the veteran 
reported that he had sprained his right ankle in January 1960 
and again in October 1961 and that he had recurrent swelling 
with activities such as marching.  Physical examination at 
that time revealed lateral instability of the right ankle.  
On November 9, 1961, the veteran complained of an unstable 
right ankle and reported that he had sprained his right 
ankle.  He was referred to x-ray.  On November 14, 1961, the 
veteran reported that he had sprained his right ankle in 1960 
while on active duty and had had instability of the right 
ankle since that time.  He indicated that due to severe pain, 
he had to use crutches constantly.  A physical examination 
showed a short foot with a high instep, tenderness, limited 
weightbearing, and no edema or instability.  The radiology 
report was negative and he was referred to orthopedics for 
opinion and advice.  On subsequent orthopedic consultation, 
it was noted that the veteran's right foot was not swollen or 
indurated.  There was questionable tenderness across the 
metatarsal region.  There was normal range of motion in the 
right ankle joint as well as the subtalar and 
metatarsophalangeal and IP joints.  There was no local heat 
and no signs of active inflammation or recent injury.  The 
impression was that the veteran had a normal right foot.  It 
was suggested that he be returned to duty and to be afforded 
a psychiatric consultation if his symptoms persisted.  A May 
1962 separation examination is essentially negative for a 
specific history or finding of disability related to either 
of the veteran's ankles.  

The veteran has submitted no records of medical treatment of 
either ankle following service.  He indicated, in a statement 
that he submitted to the RO, that he would present such 
evidence at a personal hearing; however, as noted in the 
Introduction, the veteran has failed to appear for his 
scheduled hearings.  Therefore, the veteran has presented no 
competent medical evidence of a current disability.

There being no competent evidence of a current disability, it 
necessarily follows that the record contains no evidence 
linking the veteran's claimed disabilities to his period of 
active service.  An essential element of a well-grounded 
claim is medical evidence of a nexus, or relationship, 
between a current disability and an incident or manifestation 
during active service.  Such evidence is completely lacking 
in this case.  No physician has related the veteran's current 
complaints to the injuries that he sustained while on active 
duty.  The veteran's own statements as to the etiology of his 
claimed residuals of ankle injuries do not serve to make his 
claims well grounded because evidence of a medical nexus 
cannot be established by lay testimony.  Brewer v. West, 11 
Vet. App. 228, 234 (1999).  Therefore, the claims for service 
connection for residuals of bilateral ankle injuries are not 
well grounded, and must be denied on that basis. 

The veteran has failed to meet his initial burden of 
submitting evidence of well-grounded claims for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to those claims.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claims, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claims, 
and as an explanation as to why his current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a left ankle injury is 
denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for residuals of a right ankle injury is 
denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

